Citation Nr: 1749069	
Decision Date: 10/31/17    Archive Date: 11/06/17

DOCKET NO.  04-04 846	)	DATE
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a headache disorder. 


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel





INTRODUCTION

The Veteran had active duty service from March 1974 to September 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

In August 2012, the Board denied entitlement to service connection for migraine headaches.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2013, the Court granted a Joint Motion for Remand and remanded the case to the Board for action consistent with the Joint Motion.  The Board previously remanded the claim for additional development in November 2013 and June 2016.  




















ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2016); 38 C.F.R. § 20.904 (2016). 

In a February 2017 letter, the Board sent the Veteran and his representative a letter information them that he had 90 days to submit additional evidence or argument.  The Veteran's attorney submitted additional evidence in February 2017.  The Board issued a decision in March 2017 which denied service connection for a headache disorder.  The evidence and argument submitted by the Veteran's attorney in February 2017 was not uploaded into the electronic claims file at the time of the decision.  Thus, the Veteran was denied due process because the evidence he submitted within the 90-day period was not considered.  

Accordingly, the February 2017 Board decision addressing the issue of service connection for a headache disorder is vacated.




	                     ____________________________________________
	BRADLEY W. HENNINGS 
	Veterans Law Judge, Board of Veterans' Appeals


